Name: Commission Regulation (EEC) No 569/91 of 8 March 1991 concerning the stopping of fishing for haddock by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 9 . 3 . 91 Official Journal of the European Communities No L 63/ 17 COMMISSION REGULATION (EEC) No 569/91 of 8 March 1991 concerning the stopping of fishing for haddock by vessels flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3928/90 of 20 December 1990 allocating, for 1991 , certain catch quotas between Member States for vessels fishing in the Norwe ­ gian exclusive economic zone and the fishing zone around Jan Mayen (3), provides for haddock quotas for 1991 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of haddock in the waters of ICES divisions I and II (Norwegian waters north of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State have reached the quota allocated for 1991 , HAS ADOPTED THIS REGULATION : Article 1 Catches of haddock in the waters of ICES divisions I and II (Norwegian waters north of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the quota allocated to the Community for 1991 . Fishing for haddock in the waters of ICES divisions I and II (Norwegian waters north of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the tranship ­ ment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1991 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29. 7. 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988, p . 2. (3) OJ No L 378, 31 . 12. 1990, p. 46.